Appeal from a judgment of Ontario County Court (Doran, J.), entered July 30, 2002, convicting defendant upon his plea of guilty of rape in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of rape in the third degree (Penal Law § 130.25 [2]). Defendant contends that County Court erred in denying his suppression motion because his statements were the result of custodial interrogation and the requisite Miranda warnings were not given. We reject that contention. Here, a police officer asked defendant to come to the police station to answer questions, and defendant agreed to do so. “A reasonable person innocent of any crime would not have believed that he was in custody, and thus [Miranda] warnings were not required” (People v Scott, 288 AD2d 846, 847 [2001], lv denied 97 NY2d 761 [2002], citing People v Yukl, 25 NY2d 585, 589 [1969], rearg denied 26 NY2d 883 [1970], cert denied 400 US 851 [1970]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., PJ., Green, Gorski, Lawton and Hayes, JJ.